8. Combating racism and xenophobia (vote)
- Report: Martine Roure
- Before the vote
(FR) Mr President, I would just like to say that the European Parliament has once again demonstrated its maturity and sense of responsibility, and I would point out to the Council, which is not here, that it should follow our example: we have produced a text which has the unanimous approval of practically the whole of our committee, and this is something we can be proud of. My thanks go to all my fellow committee members.